Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, and 14-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (US 2014/0051352 A1), and further in view of Galluccio (WO 2015/048820 A1).
Regarding claim 1, Wolfe teaches an underwater acoustic communication system comprising:
a. a communication unit comprising one or more [acoustic] transducers to transform underwater [acoustic] signals received through a water communication channel to radio frequency (RF) signals [0098 “By way of example a system of the present invention can include an acoustic modem and an underwater electromagnetic communications system as described above.”; 0057 “…a mobile device underwater communications system includes a device for transmitting electromagnetic signals and means for transmitting acoustic signals and/or optical signals. … optimal route for communication is utilized be it electromagnetic, acoustic or optical.”; claim 1 “transmitter…remote receiver”] and to transform RF signals to [acoustic] signals for transmission on the water communication channel [0062 This includes two mobile telecommunications units 56 and 58, each of which includes the transceiver of FIG. 1. In this case, connected to the processor 
b. a processing unit in communication with the audio interface, the processing unit operable to encode packets as audio signals for transmission to the audio interface and to reconstruct packets from audio signals received from the audio interface [0072 high speed downlink packet access; 0098 present invention can include an acoustic modem and an underwater electromagnetic communications system], the audio interface operable to convert the audio signals to and from RF signals for transmission to and from the one or more ultrasonic transducers of the communication unit [0072 “communications transceiver 158 receives and sends RF signals as is detailed with reference to FIGS. 1, 3 and 4. …The communications transceiver 158 may communicate with networks, …such as…wireless network”; 0088 “Hence, the buoys 126 can effectively act as air transmission repeater relays for forwarding via an air path messages or signals originally generated underwater. In this way, signals can be sent between underwater units or between an underwater 
Wolfe teaches an acoustic transceiver, but does not explicitly teach … and yet Galluccio teaches an ultrasonic transducer [abstract ultrasonic pulses; 0051 directional transducers] wherein the processing unit comprises a physical layer operative in a reception chain to convert an incoming audio signal from the communication unit via the audio interface to a physical layer frame [abstract transmit packet…frame length; 0031-0032 ultrasonic pulses…physical layer…communication with an analog-to-digital converter…pulse correlator…preamble detector], and including:
a module operative to read audio sound blocks, the audio sound blocks comprising data bytes representative of digital audio samples, and to create a plurality of identified physical layer blocks of the samples stored in memory; and
a module operative to detect an incoming packet from the audio interface using a detection scheme [0135 one can reconfigure key parameters of the PHY layer transmission scheme (i.e., pulse shape and code length, among others) or even select which PHY blocks should be used], the detection scheme comprising searching for a marker sequence within a preamble of a physical layer frame by [0029 Each packet (acknowledgement, data, request-to-transmit, and clear-to-transmit, etc.) may contain a synchronization preamble.]:
searching for a cross-correlation value V greater than a predetermined threshold O, within a correlation period T defined by a number of the samples [0147-148 The former enables coarse synchronization by identifying the presence of an incoming packet. The 
if V greater than the predetermined threshold Ɵc, is found, performing a cross- correlation for each sample in the correlation period [0148 …threshold based plateau detector…filter is used to correlate the incoming pulses…packet can be coarsely detected by finding the plateau…using a dynamic threshold adaptation, this procedure can be made independent of the noise floor.],
searching for a maximum correlation value V* within the correlation period for selection as a starting point of a new frame [0029 method further comprises correlating the received packet with the synchronization preamble to identify a starting point of the packet.], and
determining an identified block and a sample index within the identified block that corresponds to the maximum correlation value V* [0072 After correlating the received signal and the expected signal, the receiver identifies the starting point of the frame as the time instant where the correlation is maximized.].
It would have been obvious to combine the underwater networking as taught by Wolfe, with maximum cross-correlation/threshold peak detector as taught by Galluccio so that the threshold may be dynamically adapted to the noise floor level to detected the start of a packet [0029; 0149].
Regarding claim 2, Wolfe as modified by Galluccio teaches the system of claim 1, wherein the processing unit includes a protocol stack comprising a plurality of layers through which the packets are transmitted to enable ultrasonic communication to and from the communication unit [0041 This application also discusses ultrasound propagation and layers of the protocol stack.].
Regarding claim 3, Wolfe as modified by Galluccio teaches the system of claim 2, wherein the protocol stack includes a physical layer, a medium access control layer, and an application layer [0031 physical layer and a media access control layer; 0110 number of packets generated at the application layer].
Regarding claims 4 and 14, Wolfe as modified by Galluccio teaches the system of claim 3, wherein the application layer is operative to encapsulate a payload into a byte stream [0037 packet payload; 0125 application layer bit streams], the payload selected from a text file, a data file, an audio file, a sound file, an image file, a graphic file, a photographic file, and a video file [0102 data packets are transmitted over logical data channels].
Regarding claim 5, Wolfe as modified by Galluccio teaches the system of claim 3, wherein the medium access control layer is operative to implement a data transmission protocol between the electronic device and a further electronic device [0038 interconnecting devices…implantable devices; 0102 medium access control protocol].
Regarding claim 6, Wolfe as modified by Galluccio also teaches the system of claim 1, wherein the processing unit comprises a physical layer operative in a transmission chain to construct one or more physical layer frames and to convert the one or more physical layer frames into an audio track for transmission via the audio interface to the communication unit [0009 transmission for ultrasonic communication; 0064 UsWB can provide physical layer functionalities and medium access control arbitration and adaptation to enable multiple concurrent co-located transmissions with minimal coordination.].
Regarding claim 7, Wolfe as modified also teaches the system of claim 6, wherein the physical layer is operative to encode an outgoing signal with an orthogonal frequency division 
Regarding claim 8, Wolfe as modified also teaches the system of claim 6, wherein the processing unit is operative to encode sampled signals using an analog to digital converter to construct an audio track from the physical layer frame to be played by the audio interface [0062 One function of the processor 16 is to convert the digital representation of analogue signals from the acoustic interface 60 to and from a highly compressed form of encoding, using known vocoder or similar techniques which greatly reduce the required bit-rate for intelligible conversation.].
Regarding claim 9, Wolfe also teaches the system of claim 1, wherein the processing unit is operative to construct a [packet] by encoding bits to symbols [0072 packet access; 0091 digital bit stream; 0092 guard bands between symbols], interleaving data symbols with pilots and zero padding [0046 “Error correction… FEC may be increased by first applying an interleaving process, as known in the art.”], performing an Inverse Fast Fourier Transform operation to convert to a time domain representation [0091 “The processing may be analogue or digital, although typically the processing will be digital. The digital implementation could employ an inverse fast Fourier Transform (FFT) to form the multiple narrow-band signals into a single carrier transmission. This may be combined with an error correction coding scheme whereby redundancy is introduced to the digital bit stream to allow detection and recovery from corruption of the signal.”], adding [a] guard interval between frames [0092 “Over a 1 km range, the multi-path effects will typically be less than … so the guard band need only extend the symbol length by less than 4%.”; 0092 “This involves the use of guard bands between symbols], upconverting to a carrier frequency [0045 “Although a low carrier frequency is usually optimal to maximize distance, there may be occasions when a higher frequency is satisfactory but more desirable in order to reduce the distance over 
Wolfe teaches a packet, but does not explicitly teach … and yet Galluccio teaches adding a preamble at a beginning of the physical layer frame [0029 Each packet (acknowledgement, data, request-to-transmit, and clear-to-transmit, etc.) may contain a synchronization preamble.; 0030 frame length; 0031 physical layer].
Regarding claim 11, Wolfe as modified by Galluccio teaches the system of claim 10, wherein the physical layer is operative to convert the audio signal into one or more physical layer blocks and store each block in memory with an identification to enable each physical layer block to be accessible upon request [0037 packet header…transmitter ID…receiver ID].
Regarding claim 15, Wolfe also teaches the system of claim 1, wherein the audio interface includes a microphone channel to receive data from the ultrasonic transducer, a channel to transmit data to the ultrasonic transducer, and a channel in communication with a switch [0062 “In this case, connected to the processor 16 of the transceiver is an acoustic interface 60, which is connected between a speaker 62 and a microphone 64.”; 0100 “Diversity techniques employing multiple antennas at receive and/or transmit sites may be adopted, and intelligent switching adopted to use the most advantageous signal path at any time.”; 0105 “it may be advantageous to switch to whichever method uses the least power for the communication conditions found to be encountered.”].
Regarding claim 16, Wolfe as modified by Galluccio teaches the system of claim 1, wherein the ultrasonic transducer has a directional beam pattern or is omnidirectional in a plane [0051 directional transducers].
Regarding claim 17, Wolfe as modified also teaches the system of claim 1, wherein the communication unit includes a power amplifier in a transmission chain between the audio interface and the one or more ultrasonic transducers [0040 “transmit amplifier 30, which is connected to the underwater…”], and a pre-amplifier in a reception chain between the audio interface and the one or more ultrasonic transducers [0041-0042 “receiver amplifier”].
Regarding claim 18, Wolfe as modified also teaches the system of claim 1, wherein the one or more ultrasonic transducers have an operational frequency range between 1 Hz and 200 kHz [0062 “The transmission protocol used could be point-to-point or broadcast, depending on the application. In practice, the speech compression algorithms used to reduce bandwidth and carrier frequency significantly increases the range of reception for underwater communications. In this case the carrier frequency could typically be in the range 1-100 kHz, for example 30 kHz”].
Regarding claim 19, Wolfe also teaches the system of claim 1, wherein the electronic device is a smartphone, a laptop computer, a tablet computer, a mobile device, a hand-held device, a wireless device, a wearable device, an amphibious device, a water-resistant device, or a waterproof device [0079 “Whilst the portable multifunction device 150 shown in FIGS. 9B and 9C are illustrated in the form of personal mobile phones, it will be appreciated that the portable multifunction device may be in the form of a smart watch, tablet, handheld computer, personal digital assistant, game console, pager or any other such device with similar multifunctional portable communication functionality.”].
Regarding claim 20, Wolfe also teaches the system of claim 1, wherein the audio interface is an auxiliary interface of the electronic device [0003 mobile device with an underwater communications system; 0038 “a processor 16 which can be connected to an analogue or digital data interface…”].
Regarding claim 21, Wolfe also teaches an electronic device, comprising the underwater acoustic communication system of claim 1 [0003; 0038].
Regarding claim 22, Wolfe as modified by Galluccio also teaches a method of transmitting underwater acoustic signals to and from an underwater electronic device, comprising: providing the underwater acoustic communication system of claim 1; sending or receiving an underwater ultrasonic acoustic signal to or from the electronic device through a water communication channel [abstract ultrasonic communications; 0008 underwater communications].
Regarding claim 23, Wolfe as modified by Galluccio teaches the system of claim 1, wherein the processing unit further comprises:
a block storer module operative to store each identified physical layer block in memory to enable each identified physical layer block to be accessible upon request [0133 internal buffers that store digital samples];
a frame processor module, in communication with the block storer module, operative to receive requested blocks of the identified physical layer blocks in a requested frame interval and construct the received blocks into a physical layer payload byte array containing the digital audio samples [0123 Field-Programmable Gate Arrays (FPGAs) or specialized processors are used for high-sample-rate digital signal processing.]; and
a modulator module, in communication with the frame processor module, operative to convert the physical layer payload byte array to the physical layer frame for processing in the .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (US 2014/0051352 A1) and Galluccio (WO 2015/048820 A1) as applied to claim 1 above, and further in view of Popescu (US 2005/0102419 A1).
Regarding claim 13, Wolfe does not explicitly teach … and yet Popescu teaches the system of claim 1, wherein the physical layer is further operative to: determine a start block, a start index within the start block, an end block, and an end index within the end block for an identified physical layer frame; and provide a byte array comprising samples between the start index and the end index to a module requesting the physical layer frame [abstract physical layer transceiver; 0003 communication links to carry payload data; 0010 physical layer interface; 0228 When the end of the Link Monitoring Data Frame 302 is reached, a Q-Stop block 410 is expected, bearing the same function code 516 having the index value "x" as the previously received Q-Start block 406.; 0115 bytes].
It would have been obvious to combine the acoustic modem of Wolfe, with the start/end blocks with an end index as taught by Popescu missing data may be detected.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN D ARMSTRONG/Examiner, Art Unit 3645                                                                                                                                                                                                        

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645